3/26/2020                                        LSBA Membership
                    Case 2:19-cv-11149-LMA-DMD Document   94-5Directory
                                                                 Filed 03/31/20 Page 1 of 1

   LSBA Membership Directory
                                                                                                                                                  5
   In accordance with Supreme Court Rule XIX, the LSBA Membership Directory provides current contact information for members of the
   Louisiana State Bar Association.
   You may search for members using any combination of FIRST NAME, LAST NAME or CITY.
   View Status Descriptions (../../../Public/MemberStatus.aspx)



      Looking for a specialist? Visit the Louisiana Board of Legal Specialization Specialists (../../../Specialization/Specialist.aspx)




     LSBA Membership Directory
         New Search



       Mr. Fred E Salley
       Date Admitted: 5/15/1969

         Eligible




       Primary Address


       77378 Highway 1081
       Covington LA, 70435
       Phone: (985) 867-9925
       Fax: (985) 867-3368



     Email: fsalley@charter.net
     Web Site: ()
     Firm: Salley & Associates
     Board District: 5th - LSBA Board District
     Judicial District: 22nd - Judicial District
     Parish: Saint Tammany
     Parish is based on member’s mailing address.


     Open Status Actions:

       None



                                                                                                                                          close




https://www.lsba.org/Public/MembershipDirectory.aspx                                                                                              1/1
